December   28, 1970




Honorable Thomas W. Brown                Opinion No. M- 765
Texas Board of Private Detectives,
  Private Investigators, Private         Re:    Application of Article 4413 (29bb),
  latrolmen, A-ivate Guards and                 Vernon’s Civil Statutes, to alarm
   Managers                                     agencies and armored car ser-
R 0. Box 12577, Capitol Station                 vices, further licensing of alarm
Austin, Texas 78711                             agencies by cities for purposes
                                                other than those set out in Article
                                                4413 (29bb)

Dear Mr. Brown:

   You request our opinion on the following questions:

   (1) Are alarm agencies which install and maintain alarm systems
       and which meet underwriters laboratories specifications as
       approved by the State Board of Insurance exempted from the
       regulatory and licensing provisions of Article 4413 (29bb),
       Vernon’s Civil Statutes, by Section 14(a)(8) thereof?

   (2) Does Article 4413 (29bb) require licensing of alarm agencies
       other than those specifically exempted in Section 14(a)(8)?

   (3) Does the licensing of alarm agencies, if required under
       Article 4413 (29bb), prohibit further licensing by a municipal
       corporation for the purpose of regulating silent alarms that
       are keyed to telephone trunklines of municipal police and
       fire departments?

   (4) Is an armored car service included within the class of indivi-
       duals and companies regulated by Article 4413 (29bb)?




                                       -3735-
Hon. Thomas W. Brown, page 2 (M- 765)



                                       1.

    In answer to your questions (1) and (2), Article 4413 (29bb), Section 14(a)(8)
provides that an alarm agency which is approved by the State Board of Insur-
ance is exempted from the licensing requirements of Article 4413 (29bb);
all other alarm agencies are subject to these licensing requirements.

    In our prior Opinion No. M-664 (1970) we held that those alarm agencies
approved by the State Board of Insurance which perform normal and customary
activities of alarm agencies, as therein stated, were exempted by Section
14(a)(8) from the license provisions of Article 4413 (29bb).

                                       2.

   We answer your question (3) ‘No”. Municipal corporations have the right,
under their police power, to protect the health, safety, morals, and general
welfare of their citizens by regulations that are reasonable and necessary for
the purpose.    Cannon v. City of Dallas, 263 S.W.2d 288 (Tex. Civ. App. 1953,
error ref. n. r. e. ); Fisher v. City of Irving, 345 S.W.2d 547 (Tex. Civ. App.
1961, no writ).   In the exercise of this police power, a municipal corporation
may enact reasonable regulations of various occupations and businesses.
For example, see: Reed v. City of Waco, 223 S.W.2d 247 (Tex. Civ. App.
1949, error ref.) (taxi cabs); Trewitt v. City of Dallas, 242 S.W. 1073
(Tex. Civ. App. 1922, no writ)(plumbing); Hanzal v. City of San Antonio, 221
S.W. 237 (Tex. Civ. App. 1920, error ref. )(barbers); Gregg v. State, 376
S.W.2d 763 (Tex. Crim. 1964)(massage parlors).

   Therefore,   we are of the opinion that Section 14(b) of Article 4413 (29bb)
was not intended to prevent, and should not be construed to prevent, a
municipal corporation within the exercise of its police power from imposing
reasonable licensing regulations to regulate alarm agencies for the specific
purpose of regulating silent alarms keyed to telephone trunklines of munici-
pal police and fire departments.

                                        3.

   The answer to your question (4) is “No”. An armored car service is
not included within the class of individuals and companies regulated by this
Act. The Act specifically applies to those classes of persons who primarily
function as guards or patrolmen.    An armored car service performs services
primarily in the nature of transportation rather than that of guarding or
patroling as designated in the Act. “Patroling” involves the idea of walking

                                        -3736-
Hon. Thomas W. Brown, page 3 (M-765)



to and fro as a guard. Ex Parte Heffron, 162 S.W. 652 (Ct. of App. MO.,
1914, no writ).  “Transport” or “transportation” is the moving of goods or
persons from one place to another by a carrier.    Beaver Reclamation Oil
Company v. Railroad Commission of Texas, 112 S.W.2d 765, 768 (Tex.
Civ. App. 1936 rev. on other grounds, 117 S.W.2d 53); Bell v. State, 179
S.W.2d 550, <51 (Tex. Crim. 1944); Neas v. Home Fire and Marine Insurance
Company, 135 F. Supp. 205,207 (N. D. Tex. 1955).

                         SUMMARY

             All alarm agencies are subject to the licensing pro-
          visions of Article 4413 (29bb), V. C. S., except those
          specifically exempted by Section 14(a) which perform
          the normal and customary activities of alarm agencies.

             Under Article 4413 (29bb), Section 14(b), V. C. S.,
          the licensing provisions regarding alarm agencies
          do not prohibit further reasonable licensing by a
          municipal corporation for the purpose of regulating
          silent alarms keyed to telephone trunklines of muni-
          cipal police and fire departments.

             An armored car service is not included within the
          class of individuals and companies regulated by
          Article 4413 (29bb), V. C. S.

                                 Ve PB truly yours,




                                           General of Texas

Prepared by E. L. Hamilton
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman


                                      -3737-
Hon. Thomas W. Brown,, page 4 (M- 765)



Scott Garrison
Steve Hollahan
Harriet Burke
Jack Goodman

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                  -3738-